Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 9 and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suzuki et al. (US 2019/0043446), hereinafter Suzuki.
As for claim 1, Suzuki teaches a method for synchronizing liquid crystal display screens (displays 149, 159 and 169 may be LCD; fig. 1; [0041]), comprising: 
establishing, by a first device (display device 140; [0029]) comprising a processor (each display device inherently has a timing controller for receiving display data and displaying with timing control signals), a master/slave relationship with one or more other devices (display device 140 becomes the master display device due to its connection to port A of apparatus 110); 
determining, by the first device, a frequency (refresh rate 148 is provided on the master display device 140; [0031]) associated with turning on a first LCD screen on the first device (content 147 is displayed according to the refresh rate via synchronization signal 143); and 
sending, by the first device, a signal to each of the one or more other devices (master display device 140 sends synchronization signal 145 to display device 150), 
wherein the signal comprises an instruction to turn on an LCD screen on each receiving device at a same time as the first LCD screen (refresh of display device 150 depends on sync signal 145 which in turn depends on refresh rate 148 of display device 140; [0032]).
As for claim 18, Suzuki teaches an electronic device (display device 150; [0029]) comprising: 
a processor (each display device inherently has a timing controller for receiving display data and displaying with timing control signals); and 
a non-transitory memory including computer program instructions (programming instructions 604 may be disposed on computer-readable storage media 602; fig. 6; [0082]) configured to, when executed by the processor, cause the electronic device to at least: 
receive a synchronization signal (receives synchronization signal 145 from master display device 140; [0031]) comprising an instruction about when to activate a liquid crystal display on the electronic device; and 
activate an LCD screen based on the synchronization signal (refresh of display device 150 depends on sync signal 145; [0032]).
As for claim 2, Suzuki teaches 
wherein the first LCD screen and the one or more other LCD screens are activated upon receipt of the signal by the second device (refresh of display device 150 depends on sync signal 145 which in turn depends on refresh rate 148 of display device 140; [0032]; similarly for display device 160 by sync signal 146; [0033]).
As for claim 5, Suzuki teaches 
wherein the signal is set via at least one of a BLE, Wi-Fi, RFID, or Ethernet communication (link could be physical or wireless such as Bluetooth; [0040]).
As for claim 9, Suzuki teaches 
wherein the frequency is determined based on a predefined configuration setting (refresh rate may be 60, 120, or 240 Hz; [0041]).
As for claim 19, Suzuki teaches 
wherein the electronic device is a wearable device (as a wearable device; [0025]).
As for claim 20, Suzuki teaches 
wherein the LCD screen is activated upon receipt of the synchronization signal (refresh of display device 150 depends on sync signal 145; [0032]).

Allowable Subject Matter
Claims 12-17 are allowed.
Claims 3, 4, 6, 7, 8, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record teaches, inter alia, 
wherein the master/slave relationship is established in response to a determination that the first device is charging, of claim 3; 
wherein the master/slave relationship is established only with the one or more other devices that are determined to be charging, of claim 4; 
wherein the first device has been charging for a longer time than the one or more other devices, of claim 6; 
determining, by the first device, that no other device is a master device before establishing the master/slave relationship with the second device, of claim 8; 
wherein a new master device is established by one of the one or more other devices in response to a determination that the master is no longer charging, of claim 10; and 
determine that there is not a current master device of a set of devices; and transmit a synchronization signal to each device of the set of devices, wherein the synchronization signal comprises an instruction about when to activate respective LCD screens on each device of the set of devices, of claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/               Primary Examiner, Art Unit 2628